



COURT OF APPEAL FOR ONTARIO

CITATION: Toronto-Dominion Bank v. Froom, 2018 ONCA 15

DATE: 20180111

DOCKET: C63040

Simmons, Lauwers and Pardu JJ.A.

BETWEEN

The Toronto-Dominion Bank

Plaintiff (Respondent)

and

Arthur Scott L. Froom

Defendant (Appellant)

Arthur Froom, in person by videoconference

Todd J. Burke, for the respondent

Heard: December 15, 2017

On appeal from the order of Justice Mary E. Vallee of the
    Superior Court of Justice, dated March 29, 2016 and from the associated costs
    award dated June 3, 2016, and from the order of Justice M.L. Edwards of the
    Superior Court of Justice, dated December 6, 2016.

COSTS ENDORSEMENT

[1]

We award costs of the appeal to the Toronto-Dominion Bank on a partial
    indemnity scale fixed in the amount of $8,773.39 inclusive of disbursements and
    applicable taxes.

Janet Simmons J.A.

P. Lauwers J.A.

G. Pardu J.A.


